Citation Nr: 0020179	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  98-08 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1957 to 
April 1958 and verified service from October 1961 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In May 1998, the RO denied service connection for neck pain, 
headaches, and a psychiatric condition to include depression, 
anxiety neurosis, and memory loss.  In November 1998, the 
veteran, through his representative, filed a notice of 
disagreement as to that adverse rating decision.  The RO 
issued a statement of the case in November 1998.  The veteran 
did not perfect an appeal as to these issues.  Therefore, 
these issues are not in appellate status.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302(b) (1999). 

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The veteran was not engaged in combat nor did he serve 
overseas.  

2. The medical evidence indicates that the veteran was 
diagnosed with PTSD. 

3. He has provided lay evidence of a non-combat stressor.  

4. Competent medical evidence of a nexus between a diagnosis 
of PTSD and the veteran's alleged non-combat stressor, or 
any other incident of military service, has not been 
presented.

CONCLUSION OF LAW

The claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from posttraumatic 
stress disorder (PTSD) that is related to his military 
service.  He alleges that he was involved in a training 
incident at Fort Polk where the track Howitzer, in which he 
was the cannoneer, ignited.  No one was severely injured.  
The flame singed his hair and eyebrows.  He did not seek 
treatment at the infirmary.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  The threshold question to be answered in 
all claims for service connection is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for PTSD is well-grounded; that is, a claim which 
is plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997); 
McManaway v. West, 13 Vet. App. 60 (1999).  If the claim is 
not well-grounded claim, the appeal must fail.  See 
38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

A well-grounded claim for service connection for PTSD 
requires (1) medical evidence of a current disability; (2) 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and (3) 
medical evidence of a nexus between service and the current 
PTSD disability.  See Gaines v. West, 11 Vet. App. 353, 357 
(1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997), and Caluza v. Brown, 7 Vet. App. 489, 506 (1995)).  
The relationship need not be conclusive, but only plausible 
in light of the evidence of record to include the medical 
opinions.  See Mattern v. West, 12 Vet. App. 222 (1999); 
Nolen v. West, 12 Vet. App. 347 (1999).  For the purpose of 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  See King v. Brown, 5 Vet. App. 19, 21 (1993); 
Robinette v Brown, 8 Vet. App. 69, 75 (1995).

The service medical records are silent as to a training 
accident, an evaluation or treatment for burns, or 
psychiatric symptoms to include PTSD.  The veteran's DA Form 
20 indicates the his military occupational specialty was that 
of a cannoneer.  However, his service personnel records, 
including form DD 214 and DA Form 20, do not indicate that 
the veteran performed any foreign or overseas service, and 
his decorations and awards were listed as "none."  As a 
result, the evidence of record reflects that veteran 
performed stateside service only and did not engage in combat 
with the enemy while on active duty.

The first post service medical evidence dated in January 
1969, more than 6 years after separating from service, 
reflects treatment for anxiety neuroses with the veteran 
reporting a history of depression and anxiety.  VA treatment 
records dating from June 1996 to October 1996, to include a 
compensation and pension examination, indicate that the 
veteran was never in combat; and that he was referred for 
evaluation of PTSD, although he cited neither a stressor nor 
any particular symptoms suggestive of posttraumatic stress 
disorder, except his alcohol abuse and depression.  

VA treatment records, dated between December 1996 and April 
1997, reflect that the veteran was evaluated on both an 
inpatient and outpatient basis for PTSD, major depression, 
and personality disorder.  A letter drafted by a VA physician 
in April 1997 reflects, inter alia, that "they" were 
attempting to clarify the veteran's diagnosis.  A psychiatric 
consultation conducted by the author of the letter reflects 
that there was concern that the veteran might be malingering, 
but there was also concern whether he really did have PTSD 
and a primary mood disorder, most likely major depression.  
The provisional diagnosis was major depression.  A discharge 
summary dated in April 1997 reflects that the veteran was 
extremely vague and very inconsistent in his history.  He was 
given a malingering test during this hospitalization, and 
psychological testing strongly supported symptom exaggeration 
and malingering with a 97.9 percent probability.  The final 
diagnoses were depression, not otherwise specified, and 
alcohol dependence in remission.  The physician noted that 
the veteran did not have a major Axis I diagnosis at that 
time.  

According to a Colorado Department of Human Services 
application dated in March 1997, the veteran "reported" 
that he had major depression, PTSD, and chronic headaches.  
The notations of the examining physician reflect 
posttraumatic stress disorder by history, major depression - 
recurrent, and rule out bipolar disorder.  A Social Security 
Administration award letter dated in June 1998 reflects that 
the veteran was 52 years of age when he became disabled in 
July 1996 due to a personality disorder, recurrent major 
depressive disorder, posttraumatic stress disorder, and a 
history of alcohol abuse.  

Following a thorough review of the entire record in this 
matter, the Board does not dispute the fact that the veteran 
has a psychiatric disability.  However, the record is silent 
for competent medical evidence of a nexus between a diagnosis 
of PTSD and the veteran's period of active duty service, 
including the alleged Howitzer incident in service.  Although 
the VA treatment records prior to April 1997 contain the 
veteran's lay history of the Howitzer incident, these records 
do not demonstrate that the any of the examiners, after 
listening to the veteran's lay history and performing an 
examination, made a medical judgment based on both factors, 
that the veteran currently has PTSD attributed to the 
incident or any other incident of his military service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Similarly, 
none of the other treatment records contain a medical opinion 
relating a PTSD diagnosis to the alleged stressor.  Further, 
the Board recognizes that the veteran has presented lay 
assertions and sworn testimony concerning the diagnosis, 
onset, and severity of the claimed PTSD.  However, where the 
determinative issue involves a medical diagnosis or 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Court has held that a lay party is not competent 
to provide evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training, or education.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Thus, in the absence of competent medical evidence of a nexus 
between a diagnosis of PTSD and the veteran's period of 
active duty service, the veteran's the claim for service 
connection for PTSD is not well-grounded and must be denied.  
See Gains, Cohen, and Caluza, all supra; see also Hensley 
(Burke) v. West, No. 99-7029 (Fed. Cir. May 12, 2000).

Where, as in this appeal, the veteran has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999) (VA cannot assist a claimant in developing a claim 
that is not well-grounded).  Further, the veteran's burden to 
submit evidence sufficient to establish a well-grounded claim 
is the veteran's alone and is not relieved by the benefit of 
the doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Accordingly, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for the claim of entitlement to service 
connection for PTSD.  See Robinette, 8 Vet. App. at 77-80; 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for posttraumatic stress disorder (PTSD) 
is denied.  


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

